            Case 1:20-cv-01949-VEC Document 38 Filed 10/06/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 ANGEL CHEVRESTT

                                  Plaintiff,                      Docket No. 1:20-cv-01949-VEC

        - against -

  BARSTOOL SPORTS, INC.

                                  Defendant.



                        DECLARATION OF RICHARD LIEBOWITZ


       I, RICHARD LIEBOWITZ, declare under the penalty of perjury that the following is true

and correct to the best of my personal knowledge.

       1.       I am counsel for Plaintiff Angel Chevrestt (“Plaintiff”) in this action.

       2.       I respectfully submit this Declaration in response to the Court’s Order, dated

October 1, 2020 [Dkt. #37]

       3.       Clio was installed on March 13, 2020.

       4.       We expect that all prior cases will be fully loaded into the Clio system by

December 31, 2020, and all new cases are inputted into the system.

       Dated: October 6, 2020
              Valley Stream, NY                                Respectfully submitted:

                                                               /s/richardliebowitz/
                                                               Richard Liebowitz
                                                               LIEBOWITZ LAW FIRM, PLLC
                                                               11 Sunrise Plaza, Suite 305
                                                               Valley Stream, NY 11580
Case 1:20-cv-01949-VEC Document 38 Filed 10/06/20 Page 2 of 2




                                       516-233-1660
                                       RL@LiebowitzLawFirm.com

                                       Attorneys for Plaintiff
                                       Angel Chevrestt
